Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and 

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of modeling petroleum reservoir properties, the method comprising: 
analyzing data relating to geological properties of a reservoir formation; 
generating a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis; 
categorizing the geological elements at each of the different geological scales in the tiered hierarchy; 
defining spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy; and 
generating a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy.
The limitations of “analyzing data…”, “generating a tiered hierarchy…”, “categorizing the geological elements…”, “defining spatial boundaries…”, and “generating a gridless model…” are all abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the analyze limitation may be performed by collecting analyzing data…”, “generating a tiered hierarchy…”, “categorizing the geological elements…”, “defining spatial boundaries…”, and “generating a gridless model…” are also abstract ideas for being directed toward mental processes.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. There are no additional elements in the claim such as physical sensors, a unique user interface for controlling the model, or oil production equipment that is in some way controlled using the model.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of modeling a reservoir for hydrocarbon production purposes, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

As previously stated, there are no additional limitations to consider, so this claim does not provide significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation. The limitation is an abstract idea because it is directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and 

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, wherein the gridless model is a two-dimensional (2D) model of the reservoir formation in a vector graphics format, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the polylines in a 2D vector graphics format. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 2D model in a vector graphics format defined by polylines is an abstract idea for being directed to a mental process. This judicial exception is 

With respect to claim 4, the  claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, wherein the gridless model is a three-dimensional (3D) model of the reservoir formation in a vector graphics format, and the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the spline in a 3D vector graphics format. Thus, similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 3D model in a vector graphics format defined by splines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for 

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the data is obtained from one or more data sources. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). The background section indicates that geo-statistical model techniques require collecting geological properties of a petroleum reserve and that new data can be obtained to update the model, (see Specification [0003] lines 1-10). The inclusion of this disclosure in the background section indicates that this additional element is well-known or conventional. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to Hassler, G. L., and E. Brunner. "Measurement of capillary pressures in small core samples." Transactions of the AIME 160, no. 01 (1945): 114-123. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 7 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 7 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system for modeling petroleum reservoir properties, the system comprising: 
at least one processor; and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to: 
analyze data relating to geological properties of a reservoir formation; 
generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis; 
categorize the geological elements at each of the different geological scales in the tiered hierarchy; 
define spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy; and 
generate a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy.

The limitations of “analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, and “generate a gridless model…” are all abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the analyze limitation may be performed by collecting information from core samples, well log data, seismic data, and geological interpretations and analyzing it, (see Specification [0037] lines 5-7). Based on the analysis, the generating a tiered hierarchy limitation may be performed by a person deciding on a scale to which the data belongs, such as basin, depositional, or reservoir, (Specification [0038] line 3). To perform the categorizing limitation, a person could then decide how different data points should be plotted, such as triangles and squares for different formations, (see Drawings FIG. 2A). For the defining spatial boundaries step, a person could draw a line around the points that are of the same type, (see Drawings FIG. 4F). For the generating a gridless model step, a person could then fill in the boundary lines with different shades to define different formations (see Drawings FIG. 4G). A human can perform this set of steps in their mind or using a piece of paper. Thus, similar to collecting data, analyzing, and displaying certain results being an abstract idea for being directed toward a mental process, the limitations of “analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, and “generate a gridless model…” are also abstract ideas for being directed toward mental processes.

The first additional limitation of “at least one processor; and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to:” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of modeling a reservoir for hydrocarbon production purposes, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.

After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 7, wherein the functions performed by the processor further include functions to: simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation. The limitation is an abstract idea because it is directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally measuring the reservoir lengths and relating those parameters to flow rates using a mathematical model such as Darcy’s law. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, wherein the gridless model is a two-dimensional (2D) model, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the polylines in a 2D vector graphics format. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 2D model in a vector graphics format defined by polylines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

wherein the gridless model is a three-dimensional (3D) model and the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the spline in a 3D vector graphics format. Thus, similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 3D model in a vector graphics format defined by splines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 7, wherein the data is obtained from one or more data sources. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining 

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). Collecting data from core samples in order to model reservoir properties has been around since at least 1944 – see Hassler, G. L., and E. Brunner. "Measurement of capillary pressures in small core samples." Transactions of the AIME 160, no. 01 (1945): 114-123. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 13 claims a computer-readable storage medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 13 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites: 
A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to: 
analyze data relating to geological properties of a reservoir formation; 
generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis; 
categorize the geological elements at each of the different geological scales in the tiered hierarchy; 
define spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy; and 
generate a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy.

The limitations of “analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, and “generate a gridless model…” are all abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, and “generate a gridless model…” are also abstract ideas for being directed toward mental processes.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. There is one additional set of elements in the claim. They are: “A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to:”.
The first additional limitation of “A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to:” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of modeling a reservoir for hydrocarbon production purposes, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
As previously stated, the only additional limitation falls within the “apply it” category, so this claim does not provide significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.


With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 13, wherein the functions performed by the computer further include functions to: simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation. The limitation is an abstract idea because it is directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally measuring the reservoir lengths and relating those parameters to flow rates using a mathematical model such as Darcy’s law. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 14, wherein the gridless model is a two- dimensional (2D) model, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space. The limitation is an abstract idea because it is 

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 14, wherein the gridless model is a three-dimensional (3D) model and the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific 
With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 13, wherein the data is obtained from one or more data sources. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). The background section indicates that geo-statistical model techniques require collecting geological properties of a petroleum reserve and that new data can be obtained to update the model, (see Specification [0003] lines 1-10). The inclusion of this disclosure in the background section indicates that this additional element is well-known or conventional. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Hassler, G. L., and E. Brunner. "Measurement of capillary pressures in small core samples." Transactions of the AIME 160, no. 01 (1945): 114-123. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The computer-readable storage medium of claim 13, wherein each of the different geological scales of the gridless model are associated with a plurality of graphical resolutions at different zoom levels. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with a property of the gridless model being resolution levels. In that context, the gridless model being generated with specific properties is a mental 


With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The computer-readable storage medium of claim 13, wherein the different geological scales include a basin scale, a depositional scale, and a reservoir scale, and the plurality of graphical resolutions include a range of resolutions varying between a coarse resolution and a is fine resolution. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with a property of the gridless model being resolution levels. In that context, the gridless model being generated with specific properties is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates at different resolutions. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model with specific properties is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2013/0332125 (Suter).
With respect to claim 1, Suter teaches A method of modeling petroleum reservoir properties, the method comprising (see generally [0042]): analyzing data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7); generating a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorizing the geological elements at each of the different geological scales in the tiered hierarchy (define a plurality of parameter functions for separate resolutions, [0042] lines 8-12); defining spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy (for each region of geological space, a plurality of parameter functions are defined, [0042] lines 12-13; geological space contains the structural domain that contains boundary information, [0028] lines 1-7); and generating a gridless model of the reservoir 

With respect to claim 5, Suter teaches all of the limitations of claim 1, as noted above. Suter further teaches wherein the data is obtained from one or more data sources (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 6, Suter teaches all of the limitations of claim 5, as noted above. Suter further teaches wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 7, Suter teaches A system for modeling petroleum reservoir properties, the system comprising (see generally [0042] and [0071]): at least one processor (methods described herein implemented on computer hardware, [0071] lines 10-11); and a memory (volatile memory [0071] line 7) coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to (tools for building, updating, storing and accessing the earth model are embodied in computer software and hardware, [0071] lines 1-3): analyze data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7); generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorize the 

With respect to claim 11, Suter teaches all of the limitations of claim 7, as noted above. Suter further teaches wherein the data is obtained from one or more data sources (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 12, Suter teaches all of the limitations of claim 11, as noted above. Suter further teaches wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 13, Suter teaches A computer-readable storage medium (volatile memory [0071] line 7) having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to (tools for building, updating, storing and accessing the earth model are embodied in computer software and hardware, [0071] lines 1-3): analyze data relating to geological properties of a reservoir formation (derive parameter from set of 

With respect to claim 17, Suter teaches all of the limitations of claim 13, as noted above. Suter further teaches wherein the data is obtained from one or more data sources (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 18, Suter teaches all of the limitations of claim 17, as noted above. Suter further teaches wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 19, Suter teaches all of the limitations of claim 13, as noted above. Suter further teaches wherein each of the different geological scales of the gridless model are associated with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2013/0332125 (Suter) in view of U.S. Pub. 2019/0227087 (Belani).
With respect to claim 2, Suter teaches all of the limitations of claim 1, as noted above. Suter does not specifically teach simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Belani teaches simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (cloud-based system can include simulation services for pore-scale hydrodynamic and petrophysical simulation, [0068] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Belani because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system that teaches all of the claimed features except for specifically using the parameter functions to simulate fluid flow. Suter teaches that the results of a simulation for fluid flow data can be represented in an earth model, (Suter [0002] lines 1-7), and that the parameter functions can be used to run 


With respect to claim 3, Suter in view of Belani teaches all of the limitations of claim 2, as noted above. Suter teaches wherein the gridless model is a two-dimensional (2D) model of the reservoir formation, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).
However, Suter does not teach the two-dimensional (2D) model of the reservoir formation in a vector graphics format. 
However, Belani teaches two-dimensional (2D) model of the reservoir formation in a vector graphics format (analyze and record time-dependent 2D graphical output of one or more performed simulations, [0069] lines 10-12; rendering may be performed in a vector graphics format, [0072] line 16-18).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Belani because a teaching, suggestion, or motivation in the prior art would have led one 

With respect to claim 4, Suter in view of Belani teaches all of the limitations of claim 2, as noted above. Suter further teaches wherein the gridless model is a three-dimensional (3D) model of the reservoir formation, and the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).
Suter does not teach the three-dimensional (3D) model of the reservoir formation in a vector graphics format.

It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Belani because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system that teaches all of the claimed features except for specifically using the parameter functions to simulate fluid flow. Suter teaches that the results of a simulation for fluid flow data can be represented in an earth model, (Suter [0002] lines 1-7), and that the parameter functions can be used to run simulations, (Suter [0042] lines 1-2). Belani teaches that cloud based environments have the infrastructure to execute massive pore scale simulations that include digital rock and fluid information, (Belani [0023] lines 1-8). The cloud based system can also has visualization services that help analyze and record graphical output of one or more performed simulations, (Belani [0069] lines 1-12). A person having skill in the art would have a reasonable expectation of successfully running massive fluid flow simulations using the parameter space and simulations of Suter (Suter [0042] lines 1-2) as input to the pore-scale hydrodynamic and petrophysical simulation of Belani, (Belani [0068] lines 1-4); and then output the data as a 3D graphical output for further analysis (Belani [0069] lines 10-11) using a vector graphics format (Belani [0072] line 18). Therefore, it would have been obvious to combine Suter with Belani to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Suter teaches all of the limitations of claim 7, as noted above. Suter does not specifically teach simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.

It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Belani because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system that teaches all of the claimed features except for specifically using the parameter functions to simulate fluid flow. Suter teaches that the results of a simulation for fluid flow data can be represented in an earth model, (Suter [0002] lines 1-7), and that the parameter functions can be used to run simulations, (Suter [0042] lines 1-2). Belani teaches that cloud based environments have the infrastructure to execute massive pore scale simulations that include digital rock and fluid information, (Belani [0023] lines 1-8). The cloud based system may be optimized for high computing performance with supporting applications such as a simulation input builder, (Belani [0068] line 7). A person having skill in the art would have a reasonable expectation of successfully running massive fluid flow simulations using the parameter space and simulations of Suter (Suter [0042] lines 1-2) as part of the input builder to the pore-scale hydrodynamic and petrophysical simulation of Belani, (Belani [0068] lines 1-4). Therefore, it would have been obvious to combine Suter with Belani to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Suter in view of Belani teaches all of the limitations of claim 8, as noted above. Suter further teaches wherein the gridless model is a two-dimensional (2D) model, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).


With respect to claim 14, Suter teaches all of the limitations of claim 13, as noted above. Suter does not teach simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Belani teaches simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (cloud-based system can include simulation services for pore-scale hydrodynamic and petrophysical simulation, [0068] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Belani because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system that teaches all of the claimed features except for specifically using the parameter functions to simulate fluid flow. Suter teaches that the results of a simulation for fluid flow data can be represented in an earth model, (Suter [0002] lines 1-7), and that the parameter functions can be used to run simulations, (Suter [0042] lines 1-2). Belani teaches that cloud based environments have the infrastructure to execute massive pore scale simulations that include digital rock and fluid information, (Belani [0023] lines 1-8). The cloud based system may be optimized for high computing performance with supporting applications such as a simulation input builder, (Belani [0068] line 7). A person having skill in the art would have a reasonable expectation of successfully running massive fluid flow 

With respect to claim 15, Suter in view of Belani teaches all of the limitations of claim 14, as noted above. Suter further teaches wherein the gridless model is a two- dimensional (2D) model, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).

With respect to claim 16, Suter in view of Belani teaches all of the limitations of claim 14, as noted above. Suter further teaches wherein the gridless model is a three-dimensional (3D) model and the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2013/0332125 (Suter) in view of WO 2015/023265 (Ramsay).
	With respect to claim 20, Suter teaches all of the limitations of claim 13, as noted above. Suter further teaches the plurality of graphical resolutions include a range of resolutions varying between a coarse resolution and a fine resolution (as shown in FIG. 17, near the well resolution is high and further away from well is coarser, [0129] line 7-10).

	However, Ramsay teaches wherein the different geological scales include a basin scale, a depositional scale, and a reservoir scale (visualization technologies exist for reservoir to basin-scale projects, [0017] line 5; depositional scale interpreted under a broadest reasonable interpretation as being between reservoir and basin scale).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Ramsay because this is applying a known technique (Ramsay) to a known device (Suter) ready for improvement to yield predictable results. Suter is the base reference that teaches all limitations except for defining the resolution from the reservoir scale to the basin scale. Suter is ready for improvement because earth model scale are more useful for analysis purposes if the scales cover reference resolutions known in the art. Ramsay teaches a known technique of visualizing scales from reservoir to basin level (Ramsay [0017] line 5). One having ordinary skill in the art would have recognized that applying the known technique of Ramsay of visualizing scales from reservoir to basin would yield the predictable result of making analysis at multiple levels state of the art, (Ramsay [0017] line 6). Therefore, it would have been obvious to combine Suter with Ramsay to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0054857 A1 (Moguchaya)	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129